Case 1:20-cv-01264-RGA Document 1-8 Filed 09/21/20 Page 1 of 20 PageID #: 164




                               EXHIBIT H
                   Case 1:20-cv-01264-RGA Document  1-8 No.
                                             U.S. Patent Filed 09/21/20 Page 2 of 20 PageID #: 165
                                                            8,797,853


         Claim 1                                                    NETGEAR DEVICES

A method for checking        The Netgear Devices comprise wired access points, routers, and switches that provide Quality of
permissibility to use a      Service (“QoS”) support in accordance with the IEEE 802.1p standard. The Netgear Devices include,
service, the service being   but are not limited to the GS808E. The Netgear Devices perform a method for checking
implemented in at least      permissibility to use a service. The Netgear Devices use QoS to check the permissibility of the
one communications           transmission of a packet stream (e.g., Voice, Video, etc.) in a communications network.
network, the
communication network
having an overall
transmission capacity,
the use of the service
comprising transmission
of at least one service-
specific traffic stream
which is assigned to the
service by an access
node which is assigned
to the service to the
communication network,
comprising:




                             Source: Netgear 802.11ac Wireless Access Point Model WAC120 Reference Manual, p. 29

                                                                                                                             1
                   Case 1:20-cv-01264-RGA Document  1-8 No.
                                             U.S. Patent Filed 09/21/20 Page 3 of 20 PageID #: 166
                                                            8,797,853


         Claim 1                                                  NETGEAR DEVICES

A method for checking
permissibility to use a
service, the service being
implemented in at least
one communications
network, the
communication network
having an overall
transmission capacity,
the use of the service
comprising transmission
of at least one service-
specific traffic stream
which is assigned to the
service by an access
node which is assigned
to the service to the
communication network,
comprising:




                             Source: https://kb.netgear.com/000037258/What-is-QoS-and-how-do-I-manually-configure-it-on-
                             my-GS808E-Nighthawk-S8000-Gaming-Streaming-Switch



                                                                                                                           2
                   Case 1:20-cv-01264-RGA Document  1-8 No.
                                             U.S. Patent Filed 09/21/20 Page 4 of 20 PageID #: 167
                                                            8,797,853


         Claim 1                                                     NETGEAR DEVICES

A method for checking        The Netgear Devices implement the service (e.g. VoIP, Video, etc.) in at least one communications
permissibility to use a      network (e.g., the ethernet network).
service, the service being
implemented in at least
one communications
network, the
communication network
having an overall
transmission capacity,
the use of the service
comprising transmission
of at least one service-
specific traffic stream
which is assigned to the
service by an access
node which is assigned
to the service to the
communication network,
comprising:




                             Source: https://kb.netgear.com/000037258/What-is-QoS-and-how-do-I-manually-configure-it-on-
                             my-GS808E-Nighthawk-S8000-Gaming-Streaming-Switch

                                                                                                                                 3
                   Case 1:20-cv-01264-RGA Document  1-8 No.
                                             U.S. Patent Filed 09/21/20 Page 5 of 20 PageID #: 168
                                                            8,797,853


         Claim 1                                                NETGEAR DEVICES

A method for checking
permissibility to use a
service, the service being
implemented in at least
one communications
network, the
communication network
having an overall
transmission capacity,
the use of the service
comprising transmission
of at least one service-
specific traffic stream
which is assigned to the
service by an access
node which is assigned
to the service to the
communication network,
comprising:                  Source:
                             https://www.downloads.netgear.com/files/GDC/GS808E/GS808E_IG_EN.pdf?_ga=2.94707738.728
                             368869.1594735145-1887486720.1590779626




                                                                                                                  4
                   Case 1:20-cv-01264-RGA Document  1-8 No.
                                             U.S. Patent Filed 09/21/20 Page 6 of 20 PageID #: 169
                                                            8,797,853


         Claim 1                                                   NETGEAR DEVICES

A method for checking        The communications network provided by the Netgear Devices has an overall transmission
permissibility to use a      capacity. For example, the capacity of the ethernet network.
service, the service being
implemented in at least
one communications
network, the
communication network
having an overall
transmission capacity,
the use of the service
comprising transmission
of at least one service-
specific traffic stream
which is assigned to the
service by an access
node which is assigned
to the service to the
communication network,
comprising:




                             Source: https://standards.ieee.org/standard/802_1Q-2018.html

                                                                                                                      5
                   Case 1:20-cv-01264-RGA Document  1-8 No.
                                             U.S. Patent Filed 09/21/20 Page 7 of 20 PageID #: 170
                                                            8,797,853


         Claim 1                                                      NETGEAR DEVICES

A method for checking        The use of the service comprising transmission of at least one service-specific traffic stream which
permissibility to use a      is assigned to the service by an access node which is assigned to the service to the communication
service, the service being   network. The Netgear Devices transmit at least one service-specific traffic stream, for example the
implemented in at least      traffic stream related to voice/video/background etc. The traffic stream is assigned to the service
one communications           by the Netgear Device. The Netgear Device is assigned to service the ethernet network.
network, the
communication network        Transmissions include a traffic category. MAC entities determine the priority value associated with
having an overall            MSDUs that belong to a particular traffic category by using the value provided with the MSDU at
transmission capacity,       the MAC service access point.
the use of the service
comprising transmission
of at least one service-
specific traffic stream
which is assigned to the
service by an access
node which is assigned
to the service to the
communication network,
comprising:




                             Source: https://standards.ieee.org/standard/802_1Q-2018.html

                                                                                                                                    6
                   Case 1:20-cv-01264-RGA Document  1-8 No.
                                             U.S. Patent Filed 09/21/20 Page 8 of 20 PageID #: 171
                                                            8,797,853


         Claim 1                                                  NETGEAR DEVICES

A method for checking
permissibility to use a
service, the service being
implemented in at least
one communications
network, the
communication network
having an overall
transmission capacity,
the use of the service
comprising transmission
of at least one service-
specific traffic stream
which is assigned to the
service by an access
node which is assigned
to the service to the
communication network,
comprising:




                             Source: https://kb.netgear.com/000037258/What-is-QoS-and-how-do-I-manually-configure-it-on-
                             my-GS808E-Nighthawk-S8000-Gaming-Streaming-Switch



                                                                                                                           7
                   Case 1:20-cv-01264-RGA Document  1-8 No.
                                             U.S. Patent Filed 09/21/20 Page 9 of 20 PageID #: 172
                                                            8,797,853


         Claim 1                                                   NETGEAR DEVICES

A method for checking
permissibility to use a
service, the service being
implemented in at least
one communications
network, the
communication network
having an overall
transmission capacity,
the use of the service
comprising transmission
of at least one service-
specific traffic stream
which is assigned to the
service by an access
node which is assigned
to the service to the
communication network,
comprising:
                             Source: https://standards.ieee.org/standard/802_1Q-2018.html




                             Source: https://standards.ieee.org/standard/802_1Q-2018.html




                                                                                                     8
                   Case 1:20-cv-01264-RGA Document   1-8 No.
                                              U.S. Patent Filed 09/21/20 Page 10 of 20 PageID #: 173
                                                              8,797,853


         Claim 1                                                   NETGEAR DEVICES

A method for checking
permissibility to use a
service, the service being
implemented in at least
one communications
network, the
communication network
having an overall
transmission capacity,
the use of the service
comprising transmission
of at least one service-
specific traffic stream
which is assigned to the
service by an access
node which is assigned
to the service to the
communication network,       Source: https://standards.ieee.org/standard/802_1Q-2018.html
comprising:




                                                                                                       9
                   Case 1:20-cv-01264-RGA Document   1-8 No.
                                              U.S. Patent Filed 09/21/20 Page 11 of 20 PageID #: 174
                                                              8,797,853


         Claim 1                                                   NETGEAR DEVICES

A method for checking
permissibility to use a
service, the service being
implemented in at least
one communications
network, the
communication network
having an overall
transmission capacity,
the use of the service
comprising transmission
of at least one service-
specific traffic stream
which is assigned to the
service by an access
node which is assigned
to the service to the
communication network,
comprising:


                             Source: https://standards.ieee.org/standard/802_1Q-2018.html




                                                                                                       10
                   Case 1:20-cv-01264-RGA Document   1-8 No.
                                              U.S. Patent Filed 09/21/20 Page 12 of 20 PageID #: 175
                                                              8,797,853


         Claim 1                                                       NETGEAR DEVICES

analyzing the use of the     The Netgear Devices analyze the use of the service with an access control function which is
service with an access       assigned to the access node. The Netgear Devices analyze the service (e.g.,
control function which is    voice/video/background) with an access control function (e.g., a function that results from a SRP
assigned to the access       registration) that is assigned to the access node.
node; and
                             The function results in analysis of the traffic specification for the stream, which defines the
                             MaxFrameSize of the MSDU and the MaxIntervalFrames.




                             Source: https://standards.ieee.org/standard/802_1Q-2018.html




                                                                                                                                 11
                   Case 1:20-cv-01264-RGA Document   1-8 No.
                                              U.S. Patent Filed 09/21/20 Page 13 of 20 PageID #: 176
                                                              8,797,853


         Claim 1                                                   NETGEAR DEVICES

analyzing the use of the
service with an access
control function which is
assigned to the access
node; and




                             Source: https://standards.ieee.org/standard/802_1Q-2018.html




                                                                                                       12
                   Case 1:20-cv-01264-RGA Document   1-8 No.
                                              U.S. Patent Filed 09/21/20 Page 14 of 20 PageID #: 177
                                                              8,797,853


         Claim 1                                                   NETGEAR DEVICES

analyzing the use of the
service with an access
control function which is
assigned to the access
node; and




                             Source: https://standards.ieee.org/standard/802_1Q-2018.html




                                                                                                       13
                  Case 1:20-cv-01264-RGA Document   1-8 No.
                                             U.S. Patent Filed 09/21/20 Page 15 of 20 PageID #: 178
                                                             8,797,853


        Claim 1                                                     NETGEAR DEVICES

checking, via the access    The Netgear Devices practice checking, via the access control function, without further
control function, without   interrogations at internal transmission nodes of the communications network, whether the use of
further interrogations at   the service (e.g., voice/video/background) is permitted, the checking performed taking into
internal transmission       account an available capacity, which is determined taking into account the overall transmission
nodes of the                capacity (e.g., bandwidth parameters), and available to the access node for transmitting traffic
communications              streams to the communications network. As part of the Stream Reservation Protocol, the Netgear
network, whether the        Devices checks to see if it can reserve the bandwidth and then passes the reservation request on to
use of the service is       the next hop in the network.
permitted, the checking
performed taking into
account an available
capacity, which is




                            Source: https://standards.ieee.org/standard/802_1Q-2018.html

                                                                                                                            14
                  Case 1:20-cv-01264-RGA Document   1-8 No.
                                             U.S. Patent Filed 09/21/20 Page 16 of 20 PageID #: 179
                                                             8,797,853


        Claim 1                                                   NETGEAR DEVICES

checking, via the access
control function, without
further interrogations at
internal transmission
nodes of the
communications
network, whether the
use of the service is
permitted, the checking
performed taking into
account an available
capacity, which is




                            Source: https://standards.ieee.org/standard/802_1Q-2018.html

                                                                                                      15
                  Case 1:20-cv-01264-RGA Document   1-8 No.
                                             U.S. Patent Filed 09/21/20 Page 17 of 20 PageID #: 180
                                                             8,797,853


        Claim 1                                                   NETGEAR DEVICES

checking, via the access
control function, without
further interrogations at
internal transmission
nodes of the
communications
network, whether the
use of the service is
permitted, the checking
performed taking into
account an available
capacity, which is




                            Source: https://standards.ieee.org/standard/802_1Q-2018.html

                                                                                                      16
                  Case 1:20-cv-01264-RGA Document   1-8 No.
                                             U.S. Patent Filed 09/21/20 Page 18 of 20 PageID #: 181
                                                             8,797,853


        Claim 1                                                      NETGEAR DEVICES

determined taking into      The available capacity is determined taking into account the overall transmission capacity, and
account the overall         available to the access node for transmitting traffic streams to the communications network. The
transmission capacity,      checking includes determining the bandwidth available, the bandwidth required, and the overall
and available to the        transmission capacity.
access node for
transmitting traffic        The “Insufficient bandwidth for traffic class” failure code suggests that the whether the service
streams to the              usage comprising of that particular traffic streams is possible or not and thus is done on the basis
communications              of transmission capacity and QOS capacity available.
network.




                            Source: https://standards.ieee.org/standard/802_1Q-2018.html

                                                                                                                               17
                  Case 1:20-cv-01264-RGA Document   1-8 No.
                                             U.S. Patent Filed 09/21/20 Page 19 of 20 PageID #: 182
                                                             8,797,853


        Claim 1                                                   NETGEAR DEVICES

determined taking into
account the overall
transmission capacity,
and available to the
access node for
transmitting traffic
streams to the
communications
network.




                            Source: https://standards.ieee.org/standard/802_1Q-2018.html




                                                                                                      18
                  Case 1:20-cv-01264-RGA Document   1-8 No.
                                             U.S. Patent Filed 09/21/20 Page 20 of 20 PageID #: 183
                                                             8,797,853


        Claim 1                                                   NETGEAR DEVICES

determined taking into
account the overall
transmission capacity,
and available to the
access node for
transmitting traffic
streams to the
communications
network.




                            Source: https://standards.ieee.org/standard/802_1Q-2018.html




                                                                                                      19
